                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


                             CRIMINAL NO. 18-10146-RWZ


                            UNITED STATES OF AMERICA

                                            v.

                                  STACEY ORLANDO


                                         ORDER

                                    February 11, 2019
.

ZOBEL, S. D.J.

       The government has charged defendant Stacey Orlando with two counts of Theft

of Public Money in violation of 18 U.S.C. § 641. The indictment alleges that she

continued to receive and use for herself Social Security benefits paid on behalf of her

two children after they had been removed from her custody between May 2011 and

September 2013. Defendant has moved to strike portions of the indictment that allege

violations before May 10, 2013 on the ground that they are not continuing offenses and

are thus time-barred.

       Section 641 of Title 18 criminalizes the embezzlement or theft of any “money, or

thing of value of the United States or of any department or agency thereof . . . .” 18

U.S.C. § 641. It is subject to a five-year statute of limitations. 18 U.S.C. § 3282(a). In

a typical case, the statute of limitations begins to run as soon as each element of the

offense has been satisfied. Toussie v. United States, 397 U.S. 112, 114-15 (1970).
Where the offense is “continuing,” however, the statute is tolled until the course of

conduct is complete. Id. There are two kinds of continuing offenses, but the parties

agree this case concerns only the second: where “the nature of the crime involved is

such that Congress must assuredly have intended that it be treated as a continuing

one.” Id. at 115.

       The theft of Social Security benefits is not ordinarily a one-time event, but rather

is reduced to practice over days, months, or years of misrepresentation or omission that

causes the unlawful receipt of benefits. Though the First Circuit has not decided

whether violations of 18 U.S.C. § 641 constitute a continuing offense, two recent

published decisions by judges of this court have so found. United States v. Brunell, 320

F.Supp.3d 246, 248 (D. Mass. 2018); United States v. Phan, 754 F.Supp.2d 186, 190-

91 (D. Mass. 2010). Likewise, several unpublished opinions, United States v. Boyer,

Electronic Clerk’s Notes, No. 1:16-cr-10082-DJC (D. Mass. Sept. 23, 2016), ECF No.

39, and United States v. Mijal, Electronic Clerk’s Notes, No 1:17-cr-10009-FDS (D.

Mass. Sept. 13, 2017), ECF No. 61, rejected arguments similar to that presented by

defendant here. But see United States v. Colon, Electronic Clerk’s Notes, No. 1:08-cr-

10305-WGY (D. Mass. Apr. 13, 2010). These decisions found support in the holdings

of the Fourth and Ninth Circuits, as well as the First Circuit’s suggestion that the similar

crime of embezzlement is a continuing offense. United States v. Neusom, 159

Fed.Appx. 796, 798-99 (9th Cir. 2005) (affirming finding that section 641 offense not

time-barred); United States v. Smith, 373 F.3d 561, 567-68 (4th Cir. 2004) (defendant’s

collection of mother’s Social Security benefits following her death is a continuing

offense); United States v. Daley, 454 F.2d 505, 509 (1st Cir. 1972) (embezzling pension

                                             2
funds is a “continuing scheme” that may be charged as single offense). These

authorities are convincing, and I agree that theft of Social Security benefits is a

continuing offense that tolls the statute of limitations. Accordingly, the defendant’s

motion to strike (Docket # 53) is denied.



_____February 11, 2019___                        ________/s/Rya W. Zobel________

              DATE                                           RYA W . ZOBEL
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                             3
